       Case 3:21-cr-02127-JLS Document 29 Filed 08/23/21 PageID.86 Page 1 of 2




 1
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT
 6                        SOUTHERN DISTRICT OF CALIFORNIA
 7                                  (Hon. Janis L. Sammartino)
 8
 9 UNITED STATES OF AMERICA,                      )   CASE NO. 21 CR 2127-JLS
10                                                )
                       Plaintiff,                 )   Order on Joint Motion for
11
           vs.                                    )   Continuance and Exclusion of
12                                                )   Time Under Speedy Trial Act
                                                  )
13
   ALBERT AGUDO (1),                              )
14 JOSE AGUDO (2),                                )
15
                                                  )
                       Defendants.
16
17         The defendants, Albert Agudo (1) and Jose Agudo (2), and the United States of
18 America jointly move to continue the motion hearing/trial setting set for August 27,
19 2021, at 1:30 p.m. to October 8, 2021, at 1:30 p.m. The parties also jointly move to
20 exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7).
21         For the reasons stated in the joint motion, incorporated by reference herein, the
22 Court finds that the ends of justice are served by granting the requested continuance.
23         IT IS ORDERED that the joint motion is granted, and the motion hearing/trial
24 setting shall be continued to October 8, 2021, at 1:30 p.m.
25 / / /
26 / / /
27
28
                                          1                             21 CR 2127 JLS
       Case 3:21-cr-02127-JLS Document 29 Filed 08/23/21 PageID.87 Page 2 of 2




 1        IT IS FURTHER ORDERED that the period of delay from the filing of the joint
 2 motion until October 8, 2021, shall be excluded in computing the time under the Speedy
 3 Trial Act, 18 U.S.C. § 3161. The defendants shall file an acknowledgment of next court
 4 date by September 3, 2021.
 5        IT IS SO ORDERED.
 6
     Dated: August 23, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       2                            21 CR 2127 JLS
